 Case: 4:20-cv-00278-JCH Doc. #: 19 Filed: 07/08/20 Page: 1 of 5 PageID #: 215




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 ENTERPRISE BANK AND TRUST                      )
                                                )
                               Plaintiff,       )
                                                )
        v.                                      )             Case No. 4:20-cv-00278
                                                )
 JOHN C. BOVAY, TRUSTEE OF THE                  )
 CONFEDERATE TRUST DATED                        )
 MARCH 19, 2008, and                            )
 JACKSON C. MAY,                                )
                      Defendants.               )

                   NOTICE OF SERVICE BY ALTERNATIVE MEANS

       Plaintiff Enterprise Bank & Trust (“Enterprise Bank”), hereby provides notice that

pursuant to the Court’s order dated June 10, 2020 (Dkt. No. 18), which allowed for alternative

service on Defendant Jackson May (“May”) by mailing the Summons to May by certified mail

with return receipt requested, that on the 10th day of June, 2020, undersigned counsel for

Enterprise Bank caused the Petition and Summons to be mailed by the United States Postal Service

via Certified Mail, return receipt requested, to Jackson C. May at 2045 SW 63rd Ave., Gainesville,

FL 32608. A copy of the Certified Mail receipt evidencing mailing is attached hereto as Exhibit

A.

       Enterprise Bank will make a separate application for its fees and costs incurred in serving

May pursuant to Federal Rule of Civil Procedure 4(d)(2).




                                                1
                                                                                         14898253v.1
Case: 4:20-cv-00278-JCH Doc. #: 19 Filed: 07/08/20 Page: 2 of 5 PageID #: 216




                                      Respectfully submitted,
                                      SPENCER FANE LLP

                                      /s/ Peter L. Riggs
                                      Nathan A. Orr
                                      Missouri Bar # 49836
                                      Peter L. Riggs
                                      Missouri Bar #57268
                                      Carly D. Duvall
                                      Missouri Bar # 61925
                                      Spencer Fane LLP
                                      1000 Walnut Street, Suite 1400
                                      Kansas City, MO 64106
                                      Telephone: 816-474-8100
                                      Facsimile: 816-474-3216
                                      norr@spencerfane.com
                                      priggs@spencerfane.com
                                      cduvall@spencerfane.com
                                      Attorneys for Plaintiff Enterprise Bank & Trust




                                                                             14898253v.1
Case: 4:20-cv-00278-JCH Doc. #: 19 Filed: 07/08/20 Page: 3 of 5 PageID #: 217
                                EXHIBIT A
Case: 4:20-cv-00278-JCH Doc. #: 19 Filed: 07/08/20 Page: 4 of 5 PageID #: 218




                                             ApFIflAVI"r CIr COt rNSEt.

  ST.A,TE OF MISSOURI

  COUT,iTY Oi:            JACKSO:$       )

                I. Peter L. [tiggs, s\*'ear or   alfim tltct   the f*regr:ring Notice of Seruics Pursruurt to Cotrfl's

  Order Dated June 10.2020 Allorving for Sen,ice by Altemative $leans R.etum ol'Non-service                                 ul

  Summons. and Exhibit A lhereto. *rc true aud corr*ct.

                [xecuted cn July tl, ?02()                                ,,,it




                Suhscril'retl and su'om to bel'ore the undersigned orr the tlth dry of July, 1CI20.




  il.'{   ;* Appai ntnre*t Erpi rr:*:



             xrnBl   s.   rilAl-080{
           WtsF;[tffi
                    ChYCotrttY

          'ffi



                                                                                                            l.lliril{ !5   1v. I
 Case: 4:20-cv-00278-JCH Doc. #: 19 Filed: 07/08/20 Page: 5 of 5 PageID #: 219




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of July, 2020, I electronically filed the foregoing
through the Court’s CM/ECF system which will send notifications to all counsel of record. I
further certify that a true and correct copy of the foregoing was sent via U.S. Mail as follows:

       Mr. John C. Bovay
       2805 Forge Road
       Glasgow, VA 24555

       John S. Winnie, Esq.
       Winnie & Winnie Attorneys, P.A.
       3011 SW 70th Lane
       Gainesville, FL 32608

       Zachary Merkle
       600 Washington Avenue
       15th Floor
       St Louis, MO 63101

       Jackson C. May
       2045 SW 63rd Ave.
       Gainesville, FL 32608

                                                  /s/ Peter L. Riggs
                                                  Attorney for Plaintiff Enterprise Bank & Trust




                                                                                            14898253v.1
